NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 15, 2022 *
                             Decided September 15, 2022

                                        Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    THOMAS L. KIRSCH II, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

Nos. 21-3335 & 22-1668

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Southern District of Indiana,
                                               Terre Haute Division.
      v.
                                               No. 2:15-cr-00013-JMS-CMM
ANDRE W. JACKSON,
    Defendant-Appellant.                       Jane Magnus-Stinson,
                                               Judge.



                                      ORDER

       Andre Jackson, a federal prisoner who is diabetic and obese, appeals the denial
of his motion for compassionate release based on his heightened vulnerability to

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 21-3335 & 22-1668                                                              Page 2

COVID-19. See 18 U.S.C. § 3582(c)(1)(A)(i). Because the district court did not abuse its
discretion by concluding that Jackson did not establish an extraordinary and compelling
reason for release, we affirm.

       Jackson sought compassionate release in 2021 during the COVID-19 pandemic,
while incarcerated at FCI Gilmer in West Virginia. At the time, he had served less than a
third of his 210-month prison sentence for unlawfully possessing a firearm. See 18
U.S.C. §§ 922(g)(1), 924(e). He argued that he was susceptible to severe illness if he
contracted COVID-19 because of his medical conditions (type 2 diabetes, obesity,
hypertension, and other unspecified ailments that confine him to a wheelchair) and
advanced age (61 at the time of the motion). Although Jackson had been fully
vaccinated, he asserted that his medical conditions depressed his immune response,
potentially affecting the vaccine’s efficacy. He also contended that the sentencing factors
under 18 U.S.C. § 3553(a) warranted his release, and he highlighted his time-served;
rehabilitation efforts; comprehensive release plan; and need for a wheelchair, which, he
suggested, decreased the danger he posed to society.

        The district court denied Jackson’s motion. The court determined that COVID-19
did not present an extraordinary and compelling reason for Jackson’s release because he
was fully vaccinated—as were more than 80% of the people incarcerated at his prison—
and at the time of decision no prisoner at FCI Gilmer had COVID-19. The court
acknowledged that Jackson’s diabetes and obesity could make him more susceptible to
severe illness from COVID-19 but stressed that the vaccine drastically reduced his risk
of serious illness, and Jackson furnished no evidence that he is unable to benefit from
the vaccine.

        Jackson moved three times for reconsideration, adding new details, including his
wife’s treatment for cancer and her need for his financial and medical support. The
district court denied these motions. Even assuming that Jackson’s wife’s illness was an
extraordinary and compelling reason for release, the court explained that it still would
deny relief because the § 3553(a) sentencing factors weighed against his release. In
particular, the court referred to the severity of Jackson’s crime, his significant criminal
record (including at least seven previous felonies, many involving violence), and the
substantial time remaining on his sentence.

       On appeal Jackson challenges the district court’s conclusion that his risk of
serious illness from COVID-19 was not an extraordinary and compelling reason for
release. But the court reasonably concluded that he did not meet his burden of
establishing that his medical risks were extraordinary and compelling. United States v.
Nos. 21-3335 & 22-1668                                                                 Page 3

Barbee, 25 F.4th 531, 532 (7th Cir. 2022). Even if immunocompromised individuals might
not develop an adequate immune response from vaccination, Jackson still needed to
submit evidence suggesting that he is unable to benefit from the vaccine. See United
States v. Broadfield, 5 F.4th 801, 803 (7th Cir. 2021); United States v. Joiner, 988 F.3d 993,
996 (7th Cir. 2021). By only listing diagnoses, he has not done so. Further, the court’s
additional explanation—noting the absence of active cases at Jackson’s prison and the
continued efficacy of the vaccine—assures us that it considered Jackson’s arguments.
See United States v. Rucker, 27 F.4th 560, 563 (7th Cir. 2022).

       Jackson also challenges the district court’s ruling not to grant relief based on his
wife’s illness. But the court denied relief only after assuming that his wife’s illness was
an extraordinary and compelling reason for release. Paramount to the court’s decision
was that the § 3553(a) factors, including the nature of his crime and his history of felony
convictions, weighed against release. And only one adequate reason is needed to
support the judgment. See United States v. Ugbah, 4 F.4th 595, 598 (7th Cir. 2021).

       Finally, Jackson contends that release is justified by favorable changes in case law
that he thinks should affect his sentence. But our decisions in United States v. Thacker,
4 F.4th 569, 575 (7th Cir. 2021), cert. denied, 142 S. Ct. 1363 (2022), and United States v.
Martin, 21 F.4th 944, 946 (7th Cir. 2021), foreclose his use of § 3582(c)(1)(A)(i) to pursue
that end.

                                                                                 AFFIRMED